Supreme Court

                                                          No. 2016-155-Appeal.
                                                          (PC 13-5676)


     Eunique Williams                :

             v.                      :

    Chicara Alston et al.            :




NOTICE: This opinion is subject to formal revision before publication in the
Rhode Island Reporter. Readers are requested to notify the Opinion Analyst,
Supreme Court of Rhode Island, 250 Benefit Street, Providence, Rhode Island
02903, at Tel. 222-3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                 Supreme Court

                                                                 No. 2016-155-Appeal.
                                                                 (PC 13-5676)


              Eunique Williams                 :

                      v.                       :

            Chicara Alston et al.              :


               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Justice Flaherty, for the Court. This case arose out of a two-vehicle collision that

resulted in the plaintiff, Eunique Williams, sustaining severe bodily injuries when one of the

automobiles involved struck her while she was standing at her post as a crossing guard. The

plaintiff appeals from the Superior Court’s grant of summary judgment in favor of Rick M. Ford,

a co-defendant. The plaintiff argues that the hearing justice erred when he concluded that there

were no genuine issues of material fact in dispute. The matter came before this Court for oral

argument on February 10, 2017, pursuant to an order directing the parties to appear and show

cause why this appeal should not summarily be decided. After considering the parties’ oral and

written arguments, and after thoroughly reviewing the record, it is our opinion that cause has not

been shown and that this case should be decided at this time without further briefing or

argument. For the reasons set forth in this opinion, we vacate the judgment of the Superior

Court.




                                                -1-
                                          Facts and Travel

          August 31, 2012, was the Friday of the first week of a new school year, and plaintiff was

working as a crossing guard at the intersection of Park and Wellington Avenues in Cranston.

Just minutes before her shift was to be completed, plaintiff looked northward up Wellington

Avenue and saw a black car speeding towards the intersection where she was working. The

black car, which was being operated by co-defendant Chicara Alston, swerved to its left into the

oncoming traffic lane, sped past one or two cars, and then turned back to the right, passing

another vehicle between that vehicle and the guardrail. Despite being confronted with a red

light, Alston continued into the intersection, striking Ford’s pickup truck, which had entered the

intersection under a green light as it was traveling eastbound on Park Avenue. At the time of the

collision, it was estimated that Alston was driving thirty-five miles per hour. The force of the

impact caused Ford’s vehicle to spin 180 degrees and to careen into plaintiff. The plaintiff was

violently knocked against the exterior wall of a building and suffered serious injuries.

          In November 2013, plaintiff filed suit against Alston 1 and Ford, alleging that each was

negligent and that, as a result of their negligence, plaintiff was severely injured. After two years

elapsed and discovery had been initiated, Ford moved for summary judgment with respect to the

claim against him. In that motion, Ford argued that there was “not one shred of evidence that he

was negligent in the operation of his motor vehicle at the time of the accident. As such, there

[was] no genuine issue of material fact.” The gravamen of Ford’s argument was that it was

undisputed that he entered the intersection with a green light and that Alston proceeded through

the intersection against a red light; thus, Alston was the sole tortfeasor. The plaintiff contended

that Ford proceeded through the intersection when it was unsafe to do so. She argued that there



1
    We pause to note that Alston was uninsured at the time of the collision.


                                                 -2-
was conflicting testimony as to whether traffic had been backed up from Elmwood Avenue to

Wellington Avenue, thereby creating a question as to whether Ford’s automobile could safely

enter the intersection.

       In March 2016, the hearing justice granted Ford’s motion for summary judgment, saying

that plaintiff’s argument was “unsupported by anything in the record.” After the hearing justice

granted Ford’s motion from the bench, plaintiff’s counsel continued to argue that summary

judgment was inappropriate at that time, saying:

               “why wouldn’t a deposition testimony of a witness or a party, it
               makes no difference who it is, who says that the individual
               proceeded through the intersection when it wasn’t safe to do so,
               why wouldn’t that be a question of fact. I’m not saying the jury
               might not agree with you down the road, but it’s a question of
               fact.”

Nevertheless, an order granting Ford’s motion entered in April 2016, and final judgment entered

in May 2016 pursuant to Rule 54(b) of the Superior Court Rules of Civil Procedure. The

plaintiff timely appealed to this Court, asserting that the hearing justice erred when he concluded

that there were no genuine issues of material fact in dispute.

                                       Standard of Review

       “We review a hearing justice’s grant of summary judgment de novo.” Tri-Town

Construction Co. v. Commerce Park Associates 12, LLC, 139 A.3d 467, 474 (R.I. 2016) (citing

Sullo v. Greenberg, 68 A.3d 404, 406 (R.I. 2013)). “Summary judgment is an extreme remedy

and should be granted only when ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as [a] matter of law.’”

Plunkett v. State, 869 A.2d 1185, 1187 (R.I. 2005) (quoting Wright v. Zielinski, 824 A.2d 494,

497 (R.I. 2003)). “Only when a review of the admissible evidence viewed in the light most



                                                -3-
favorable to the nonmoving party reveals no genuine issues of material fact, and the moving

party is entitled to judgment as a matter of law, will this Court uphold the trial justice’s grant of

summary judgment.” National Refrigeration, Inc. v. Standen Contracting Co., 942 A.2d 968,

971 (R.I. 2008) (quoting Carlson v. Town of Smithfield, 723 A.2d 1129, 1131 (R.I. 1999)). The

party opposing “a motion for summary judgment carries the burden of proving by competent

evidence the existence of a disputed material issue of fact and cannot rest on allegations or

denials in the pleadings or on conclusions or legal opinions.” Id. (quoting Accent Store Design,

Inc. v. Marathon House, Inc., 674 A.2d 1223, 1225 (R.I. 1996)).

                                               Analysis

        “In order to ‘maintain a claim for negligence, a plaintiff must establish a legally

cognizable duty owed by a defendant to a plaintiff, a breach of that duty, proximate causation

between the conduct and the resulting injury, and the actual loss or damage.’” Hall v. City of

Newport, 138 A.3d 814, 819 (R.I. 2016) (quoting Wyso v. Full Moon Tide, LLC, 78 A.3d 747,

750 (R.I. 2013)). Of the four well-worn elements of negligence, only duty is a question of law.

On the other hand, “the remaining three elements of a negligence claim * * * are fact-based and

* * * the ‘[hearing] justice may treat the issue of negligence as a matter of law only if the facts

suggest only one reasonable inference.’” Id. at 820 (quoting Berard v. HCP, Inc., 64 A.3d 1215,

1218 (R.I. 2013)). “Nonetheless, we have repeatedly cautioned that ‘complaints sounding in

negligence generally are not amenable to summary judgment and should be resolved by a fact

finding at the trial court * * *.’” Rose v. Brusini, 149 A.3d 135, 141 (R.I. 2016) (quoting Hall,
138 A.3d at 820); see also DeMaio v. Ciccone, 59 A.3d 125, 131 (R.I. 2013) (holding that

summary judgment was granted in error in a negligence action involving a motor-vehicle

collision where the parties testified to different versions of the facts).




                                                  -4-
       It is uncontested that Ford owed a duty of care to plaintiff. We have long held that

               “[w]hen approaching an intersection, a motorist has the duty ‘of
               observing the traffic and general situation at or in the vicinity of
               the intersection. He [or she] must look in the careful and efficient
               manner in which a [person] of ordinary prudence in like
               circumstances would look in order to ascertain the existing
               conditions for his [or her] guidance.’” Hefner v. Distel, 813 A.2d
66, 70 (R.I. 2003) (quoting Dembicer v. Pawtucket Cabinet &
               Builders Finish Co., 58 R.I. 451, 456, 193 A. 622, 625 (1937)).

By simply getting behind the wheel and driving his automobile, Ford burdened himself with a

duty of care that he owed toward all other people in his “vicinity.”

       Moreover, the fact that he entered the intersection with a green light does not absolve him

of his duty. See G.L. 1956 § 31-15-12.1, as amended by P.L. 2002, ch. 292, § 110 (the statute at

the time the collision occurred said, “[t]he driver of a motor vehicle shall not enter an

intersection whether or not any traffic signal is green unless there is sufficient space in the

roadway he is about to enter beyond the intersection to receive his vehicle without blocking the

intersection”); Calise v. Curtin, 900 A.2d 1164, 1168 (R.I. 2006) (“a driver with a green light

still has a duty to meet a certain standard of care”).

       With Ford’s legal duty established, the dispositive question in this appeal is whether “the

facts suggest only one reasonable inference,” such that the hearing justice would have been able

to treat the remaining three elements “as a matter of law.” Hall, 138 A.3d at 820 (quoting

Berard, 64 A.3d at 1218). Although many of the facts in this case are undisputed, plaintiff’s

account of the collision differs to some degree from those of Ford and other witnesses.

Specifically, plaintiff alleged that “the traffic on Park Avenue was backed up from Elmwood

Avenue all the way back to * * * Park Avenue.” Accordingly, plaintiff’s argument is that, green

light or not, “Ford proceeded through said intersection when it was unsafe to do so,” thereby

breaching the duty that he owed to her and causing her injuries.



                                                 -5-
       Ford testified that, although there were two or three vehicles in front of him, those

vehicles “had already proceeded through” the intersection, and that he did not slow down as he

entered the intersection. Two witnesses to the accident testified similarly to Ford. The first

witness, who was driving eastbound on Park Avenue behind Ford at the time of the collision,

said that there was no one in front of Ford when he approached the intersection. And the other,

who was stopped at the red light on Wellington Avenue, heading southbound, testified that he

did not see any automobiles in the intersection ahead of Ford’s vehicle.

       It is our opinion that in this case the facts suggest more than one reasonable inference.

For the hearing justice to conclude that summary judgment was appropriate, he would have had

to credit Ford’s testimony and that of the two independent witnesses over the plaintiff’s

testimony. “However, summary judgment is not the moment for the court to make credibility

assessments—a function that should be reserved for the fact-finder at trial.” DeMaio, 59 A.3d at

131. If a jury were to credit the plaintiff’s testimony rather than that of the other witnesses, it

could reasonably conclude that Ford bore some responsibility for the collision. Because the facts

must be viewed in the light most favorable to the nonmoving party—the plaintiff in this case—it

is our opinion that summary judgment was inappropriately granted.

                                           Conclusion

       For the reasons set forth in this opinion, we vacate the Superior Court’s judgment. We

remand the record to that tribunal.




                                               -6-
 STATE OF RHODE ISLAND AND                                     PROVIDENCE PLANTATIONS



                          SUPREME COURT – CLERK’S OFFICE

                                     OPINION COVER SHEET
Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.



 Title of Case                                Eunique Williams v. Chicara Alston et al.
                                              SU-16-0155-Appeal.
 Case Number
                                              (PC-2013-5676)
 Date Opinion Filed                           February 22, 2017
                                              Suttell, C.J., Goldberg, Flaherty, Robinson, and
 Justices
                                              Indeglia, JJ.
 Written By                                   Associate Justice Francis X. Flaherty

 Source of Appeal                             Providence County Superior Court

 Judicial Officer From Lower Court            Associate Justice Bennett R. Gallo
                                              For Plaintiff:

                                              Ronald J. Resmini, Esq.
 Attorney(s) on Appeal
                                              For Defendant:

                                              Harry J. Hoopis, Esq.
                                              Faith A. LaSalle, Esq.




SU-CMS-02A (revised June 2016)